Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4 and 6-7 have been examined.

Reasons for Allowance
	Claims 1-4 and 6-7 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-4 and 6-7 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Sun, et al., Fault Diagnosis Model of Photovoltaic Array Based on Least Squares Support Vector Machine in Bayesian Framework, 2017, Appl. Sci. 2017, 7, 1199, pp. 1-14 fails to expressly teach:
	Claim 1’s "...normal vector to every plane or hyperplane that separates the first classification volume..." 
	Claim 1’s "...greatest absolute value for the normal vector..." 


	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 6. Specifically, the closest prior art of Sun, et al. fails to expressly teach:
	Claim 6’s "...normal vector to every plane or hyperplane that separates the first classification volume..." 
	Claim 6’s "...greatest absolute value for the normal vector..." 
	Claim 6’s "...the trained SVM is configured and trained to divide the n-dimensional operating parameter space into at least three classification volumes..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 7. Specifically, the closest prior art of Sun, et al. fails to expressly teach:

	Claim 7’s "...greatest absolute value for each determined normal vector..." 
	Claim 7’s "...dividing the n-dimensional operating parameter space into at least three classification volumes using a trained support vector machine (SVM)..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Tian, et al., Nonparallel Support Vector Machines for Pattern Classification, IEEE Transactions on Cybernetics, 2013, pp. 1-99, which is candidate art for forming a 103 rejection with the cited art , but does not contain the limitations discussed in the reasons for allowance.



Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719
	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.


            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
10 SEP 2021